Citation Nr: 1430083	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to April 1946. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran testified before an RO Decision Review Officer (DRO).  In his June 2012 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  The Veteran later canceled the scheduled hearing due to illness, and requested a new hearing date.  In March 
2014, the Board remanded the claim so that another hearing could be scheduled.  However, the Veteran withdrew his request on the day of the rescheduled hearing.  Accordingly, the hearing request is deemed withdrawn.

The issue of entitlement to service connection for breathing problems due to asbestos exposure was raised by the Veteran in his February 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection for depression and anxiety.

The Veteran was afforded a VA PTSD examination in April 2012.  The examiner who conducted the PTSD examination found that the Veteran did not have any current mental disorder that conformed with criteria under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  The other medical evidence of record at that time contained no diagnosis of an acquired psychiatric disorder, and the Veteran indicated in his February 2012 DRO hearing that he had never received treatment for his psychiatric condition, which he described primarily as anxiety and sadness.  However, in May 2014, the Veteran submitted VA treatment records that showed a recent diagnosis of anxiety disorder.  Given that the Veteran was recently diagnosed with an anxiety disorder, the Board finds that a VA psychiatric examination and medical opinion should be obtained prior to adjudication of his claim.

Relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records from May 2014 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disability and to obtain an opinion as to whether such is possibly related to service.  All indicated tests should be conducted and all findings reported in detail.  The claims file must be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as 
to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability had its onset in service or is otherwise related to service.  The examiner should provide the medical basis for all conclusions reached.  If the examiner is unable to furnish the requested opinion without resorting to speculation, then he or she must explain what facts cannot be determined and why.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

